          Case 1:20-cv-06912-JPC Document 16 Filed 01/21/21 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007


                                                      January 20, 2021


BY ECF

Honorable John P. Cronan
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Silvia Flournoy v. Comm’r of Soc. Sec.
                                   20 Civ. 6912 (JPC)
Dear Judge Cronan:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on January 25, 2021. We write respectfully to request, with the consent of
plaintiff’s counsel, that the time to file the record be extended for 60 days, until March 26, 2021.
The reason for this request is the Social Security Administration needs more time to prepare the
record due to telecommuting and other workplace changes in response to the pandemic. No prior
adjournment has been requested in this matter. We appreciate the Court’s consideration of this
request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              United States Attorney


                                      By:             s/ Susan D. Baird
                                              SUSAN D. BAIRD
                                              Assistant United States Attorney
                                              tel. (212) 637-2713
                                              Susan.Baird@usdoj.gov

cc: Montel Cherry, Esq.

                                    Defendant's request is GRANTED. Defendant shall file the
                                    administrative record by March 26, 2021.

                                    SO ORDERED.


                                    Date: January 21, 2021                    __________________________
                                                                              JOHN P. CRONAN
                                          New York, New York
                                                                              United States District Judge
